DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim1-5, 7, 9 and 11-12 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by anticipated by Wasowski (US 2008/0234788).
Regarding claim 1, Wasowski discloses a cooling tourniquet system (abstract, see also fig.1; apparatus 10) comprising: a cooling component (fig.4; compression garment 12) having a cooling pad (fig.4 and 5; the smart spheres 30 of compression garment 12 that is covering the arm and leg of the patient body) configured to be wrapped about a limb of a body with a contact surface for placement in contact with the limb (fig.4 and 5), and a cover member (fig.4 and 5; suit 25) configured to enclose the cooling pad wrapped about the limb (fig.4 and 5, see also [0085]), wherein a temperature of the contact surface is controllable during use [0088], and further comprising at least one temperature sensor (fig.4 and 5; sensors 50) on the contact surface that is configured to detect a temperature of the limb and to generate corresponding limb temperature data ([0089], [0097] and [0109]); wherein the cover member further comprises a proximal portion (the proximal portion of suit 25 that covers the arm and leg of the patient), a distal portion (the distal portion of suit 25 that covers arm and leg of the patient), and a tourniquet (fig.4 and 5; blood pressure cuff 42 and belt 44) supported on the proximal portion (fig.4 and 5), the tourniquet configured to be selectively applied to stop blood flow to the limb distally from the tourniquet (see [0098]-[0099]); a control component (fig.1; grounding unit 14) comprising a processor operably connected to receive the limb temperature data from the at least one temperature sensor, and configured to control the temperature of the contact surface based on the received limb temperature data (fig.1, [0022], see also [0109]).
Regarding claim 2, Wasowski discloses the cooling tourniquet system of Claim 1, wherein the control component is configured to control the temperature of the contact surface to achieve a rapid deep cooling of the limb ([0020]-[0022], see also [0109]).
Regarding claim 3, Wasowski discloses the cooling tourniquet system of Claim 2, wherein the control component is configured to produce a lower temperature of the contact surface when the received limb temperature data indicates the limb is relatively warm, and to produce an increasing temperature of the contact surface as the limb temperature data indicates the limb is cooling (fig.1, [0020], “a core body cooling and grounding unit, said core body cooling and grounding unit comprising a display having a user interface and a processor that is operated in accordance with a software program”, see also [0097], “Sensors 50 are in communication with cooling and grounding unit 14 by means of leads 58”). The software program that includes processor is configured to adjust the cooling based on the feedback from the sensors. 
Regarding claim 4, Wasowski discloses the cooling tourniquet system of Claim 1, wherein the cooling pad comprises a fluid bladder having an inlet port (fig.8; inlet tube 36) and an outlet port (fig.8; outlet tube 38), and the control component is configured to control a temperature of a coolant fluid flowing into the inlet port (see [0021]-[0022]).
Regarding claim 5, Wasowski discloses the cooling tourniquet system of Claim 4, wherein the control component is further configured to control a flow rate of the coolant fluid flowing into the inlet port [0088].
Regarding claim 7, Wasowski discloses the cooling tourniquet system of Claim 4, wherein the control component further comprising a chiller controlled by the processor, wherein the chiller is configured to control the temperature of the coolant fluid ([0022], “(preferably filled with a circulating liquid coolant at a precisely controlled temperature gradient), two upper thigh fluidic cuff and belt assemblies, each upper thigh fluidic cuff and belt assembly comprising an upper arm blood pressure cuff and an upper arm fluidic belt, two arm sensor holders, each arm sensor holder supporting an arm sensor, and two leg sensor holders, each leg sensor holder supporting a leg sensors; a cooling and grounding unit, said cooling and grounding unit comprising a display having a user interface and a processor that is operated in accordance with a software program and said cooling and grounding unit being electrically connectable to a ground”).
Regarding claim 9, Wasowski discloses the cooling tourniquet system of Claim 4, wherein the control component further comprises a display (fig.1; display 16) controlled by the processor to display a temperature based on the received limb temperature data (see also [0107] - [0109]).
Regarding claim 11, Wasowski discloses the cooling tourniquet system of Claim 1, wherein the cooling pad comprises a plurality of zones, wherein the control component is configured to control a respective contact surface temperature of each of the plurality of zones (fig.4; the plurality of smart spheres 30 are configured to control a respective contact surface temperature of each of the plurality of zones).
Regarding claim 12, Wasowski discloses the cooling tourniquet system of Claim 1, wherein the distal portion of the cover member further comprises a bladder configured to urge the cooling pad against the limb (fig.4; inflatable belt 44, see also [0112] - [0113]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wasowski (US 2008/0234788).
Regarding claim 10, Wasowski discloses the cooling tourniquet system of Claim 1, wherein the at least one temperature sensor on the contact surface of the cooling pad (fig.8; sensor 50). Wasowski teaches plurality of spaced apart different sensors (fig.8, see also [0097]). However, Wasowski does not teach the plurality of spaced-apart temperature sensors disposed on the contact surface of the cooling pad. It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have plurality of spaced-apart temperature sensors, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  
Claim 6, 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wasowski (US 2008/0234788) in view of BALLAS et al. (US 2012/0065561).
Regarding claim 6, 8 and 13, Wasowski discloses the cooling tourniquet system of Claim 4. Wasowski discloses coolant (not shown) flowing in inlet tube 36 enters one of the smart spheres 30, circulates through a preferably circuitous path within the smart sphere 30 and then exits through outlet tube 38. In a preferred embodiment, the rate of flow of coolant circulating through each of the smart spheres 30 or each of the group of smart spheres 30 in suit 25, hat piece 28 and each of the foot pieces 26 is individually controlled by means of cooling and grounding unit 14 [0088]. Wasowski teaches further teaches the control component further comprises a reservoir of the coolant fluid, a chiller configured to control the temperature of the coolant fluid in the reservoir [([0104] and [0105]); and display 16 (fig.1) on cooling and grounding unit 14 shows the blood pressure and pulse rate of the subject and confirms that a connection to ground has been established [0109]. However, Wasowski does not teach wherein the control component further comprises a pump that is controlled by the processor to modulate a flow rate of the coolant fluid to the inlet port; and a pump configured to pump the coolant fluid from the reservoir to the inlet port and the cover member further comprises a display operatively connected to the control component and configured to display a status of the cooling tourniquet system. 
 Ballas teaches a compression device for applying compression to an extremity of a mammal includes a cuff adapted to be placed around and secured to the extremity. The cuff may further include a bladder system, in which case the compression device further includes a hydraulic pump that is operable to transfer fluid within the bladder system to control the compression applied to the extremity (abstract). The system comprises a pump (fig.2; pump 208a) that is configured to modulate a flow rate of the coolant fluid to the inlet port [0048] and pump coolant fluid from the reservoir the apparatus (fig.2). Ballas further compromises the cover member with a display operatively connected to the control component and configured to display a status of the cooling tourniquet system (fig.2; see also [0049] “one of the control units 212a, 212b would include an operator interface and would communicate required control information to the other control unit”).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the device of Wasowski with a pump and a display on a covering member as taught Ballas for the purpose of more controlled treatment.
Response to Arguments
Applicant's arguments filed on 09/02/2022 have been fully considered but they are not persuasive. The Applicant has argued saying “the applicant respectfully disagrees because Wasowski does not teach or suggest a tourniquet, i.e., Wasowski does not disclose "a device that is used to apply pressure to a limb or extremity in order to stop the flow of blood", which as noted above is the definition of a tourniquet. The system disclosed in Wasowski actively prevents the blood pressure cuffs from being operated as tourniquets. The system disclosed in Wasowski is actively controlled to ensure the system does not stop the flow of blood. Therefore, Wasowski expressly teaches away from a tourniquet. In paragraph [0099] Wasowski discloses: Moreover, during the exercise activity, the pulse in each extremity is monitored and the fluidic pressure in the band 44 that is reducing blood circulation in that extremity is decreased or released (decreased to zero) if the monitored pulse in the extremity becomes reduced in rate or weak.”
The argument is not persuasive.  The examiner would like to note that the tourniquet configured to be selectively applied to stop blood flow to the limb distally from the tourniquet. This is a functional limitation that the Wasowaski system is capable of performing. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)).  Thus, if a prior art structure is capable of performing the intended use as recited in the preamble, or elsewhere in a claim, then it meets the claim. The structure of inflatable bands in Wasowaski is capable of selectively apply pressure strong enough to stop blood flow to the limb distally from the tourniquet if desired. The examiner suggests for the Applicant to positively recite this functional limitation in order to overcome the current rejection. The Examiner acknowledges that Wasowaski does not use the inflatable bands or belts to stop blood flow. However, the structure of these inflatable band is capable of performing the function.   
The Applicant further argued saying “Wasowski does not teach or suggest a cooling pad configured to wrap about a limb of a body, but rather discloses a plurality of separated cooling pads (30) that are disposed on a relatively small area on a body”.  The argument is not persuasive. First, the claim does not require for the cooling pad to be integral piece. Second, the cooling pads 30 is wrapped about the limp as it is shown the figure 4 (front) and 5 (back). Furthermore, Wasowski clearly discloses that individual smart spheres 30 can be combined in any shape in a piece of clothing or equipment used to practice the methods disclosed herein [0108].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGIST S DEMIE whose telephone number is (571)270-5345. The examiner can normally be reached Monday-Friday 8am-5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-2721213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TIGIST S DEMIE/Primary Examiner, Art Unit 3794